        Case 2:19-cv-02491-JAR-JPO Document 546 Filed 08/28/20 Page 1 of 3




                          In the United States District Court
                               For the District of Kansas


In re: CCA Recordings 2255 Litigation,
       Petitioners,

v.                                                 Case No. 2:19-cv-2491 (This
                                                   Document Relates to All Cases)

United States of America,
     Respondent.



                              Petitioners’ Notice of Errata


      Petitioners have previously alleged that the government maintained copies of

video-recorded attorney-client meetings on a computer (the AVPC) used by

Litigation Support Specialist Pauletta Boyd, even after this Court ordered the

government to disgorge those recordings. 1 Petitioners have also previously alleged

that Special Agent Jeff Stokes maintained copies of such video-recorded attorney-

client meetings on his laptop computer. 2

      Petitioners have since concluded that the evidence does not support these

allegations. To the extent that Petitioners have individually or collectively advanced

these allegations in any filing, they now provide notice of their error and withdraw

these allegations.




1See, e.g., Doc. 87 at 3, 9–10 (citing Doc. 758 (hereinafter, Black Order) at 30,
United States v. Black, 2:16-CR-20032-JAR).
2   See, e.g., Doc. 57 at 2 n.5 (citing Black Order at 30).

                                              1
Case 2:19-cv-02491-JAR-JPO Document 546 Filed 08/28/20 Page 2 of 3




                                    Respectfully submitted,


                                    s/ Melody Brannon
                                    MELODY BRANNON, #17612
                                    Federal Public Defender for the
                                    District of Kansas
                                    117 SW 6th Avenue, Suite 200
                                    Topeka, Kansas 66603-3840
                                    Phone: 785/232-9828
                                    Fax: 785/232-9886
                                    Email: melody_brannon@fd.org

                                    s/ Kirk Redmond
                                    KIRK C. REDMOND, #18914
                                    First Assistant Federal Public
                                    Defender
                                    117 SW 6th Avenue, Suite 200
                                    Topeka, KS 66603-3840
                                    Phone: 785/232-9828
                                    Fax: 785/232-9886
                                    kirk_redmond@fd.org

                                    s/ Lydia Krebs
                                    LYDIA KREBS, #22673
                                    Research and Writing Specialist
                                    117 SW 6th Avenue, Suite 200
                                    Topeka, KS 66603-3840
                                    Phone: 785/232-9828
                                    Fax: 785/232-9886
                                    lydia_krebs@fd.org




                                2
     Case 2:19-cv-02491-JAR-JPO Document 546 Filed 08/28/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

        I certify that on 08/28/2020, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system which will send a notice of electronic
filing to all interested parties and:

      Stephen McAllister
      United States Attorney
      District of Kansas
      stephen.mcallister@usdoj.gov

      Duston Slinkard
      First Assistant U.S. Attorney
      Chief, Criminal Division
      duston.slinkard@usdoj.gov



                                                s/ Melody Brannon
                                                MELODY BRANNON, #17612




                                            3
